PER CURIAM.
In our decision of February 13, 1964 after considering both the record before the court and the recommendation of the local Administrative Committee and the Board of Governors of the State Bar of Arizona we disbarred F. Patrick Lanahan for failure to comply with the standards of ethics commanded of those granted the privilege to practice law in this state. The acts and omissions which required that we take such action were occasioned by Mr. Lanahan’s addiction to alcohol. In Re Lanahan, 95 Ariz. 268, 389 P.2d 263.
On November 1, 1966 Mr. Lanahan applied to this court and the Board of Governors of the State Bar of Arizona for reinstatement as an active member of the Arizona Bar. Our law does not demand that disbarred members remain out of the legal profession indefinitely, Application of Spriggs, 90 Ariz. 387, 368 P.2d 456, and it may occur that “one who has been disbarred for unethical conduct may by his subsequent life convince the court that he is again worthy of being admitted to the practice of law, and if such be the case this court may, as have other courts under similar circumstances, reinstate the offender.” In Re Van Bever, 55 Ariz. 368, 373, 101 P.2d 790, 792.
The local Administrative Committee which considered Mr. Lanahan’s application for reinstatement conducted an investigation of the applicant’s personal and business activities from the time of his disbarment to the present. After hearing the testimony of many witnesses and evaluating the product of an independent research con*192ducted on behalf of the Committee, it made < the following statement:
“As a result of the testimony and evidence submitted both oral and documentary, this Committee concludes that Fred Patrick Lanahan has given persuasive evidence of rehabilitation and is at this time morally fit to practice law. Therefore, it is the recommendation of this Committee that Fred Patrick Lanahan’s application for reinstatement be granted * *
Where the conclusion of the Committee is supported, as here, by substantial evidence, and there is no reason for this court to conclude otherwise, the recommendation of the Committee as approved by the Board of Governors should be controlling. Accordingly, the application for reinstatement is granted.